Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 10, 12-13, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuruth et al. (U.S. PGPUB 20170178356) in view of Seder et al. (U.S. PGPUB 20170161950) and further in view of Sisbot et al. (U.S. Patent No. 10,248,196).
With respect to claim 1, Bhuruth et al. disclose a method for accommodating object occlusion in a point-of-view (POV) display device, comprising the steps of:
projecting, by a point-of-view (POV) display device, an image viewable by a user of the POV display device (paragraph 43, the display relates to the pair of lenses upon which augmented reality is projected. The display controller 107 is configured for displaying graphical images, including augmented reality content on the video display 114 in accordance with instructions received from the embedded controller 102, to which the display controller 107 is connected);
the sensor comprises the camera 111 capturing an image of a real world scene (that is of the environment surrounding the user));
recognizing, by a computing device associated with the POV display device and the image acquisition device, one or more objects In the image stream that are visible or predicted to be visible within a field of view of the user that are occluded by an occluding portion of the projected image (paragraph 70, the application 133 executes to determine if the augmented reality content is obscuring the first interaction from the view of the user. In determining if the augmented content is obscuring the view of the user, the application 133 operates to determine if the augmented reality content is positioned between the person and the view of the user), and determining an area in the projected image where the one or more objects would be seen from the point of view of the user (paragraph 72, Then the application 133 executes to check if the bounding box intersects with the area in a field of view of the user containing augmented reality content, if the bounding box encompasses the one or more objects, i.e., full body or part of the body of the person, this is determined to be seen from a point of view, or field of view of the user); 
determining a significance of the one or more objects relative to the occluding portion of the projected image (paragraph 74, If the augmented reality content is determined to be blocking or obscuring the interaction at step 220 (step 220 returns a "Y"), paragraph 101, The scene 601b provides an example where a person 606 has intent to communicate, The person 606 is in the scene 601b and the person has a sustained gaze towards the user. The application 133 detects the sustained gaze as a first interaction by execution of the step 210, paragraph 103, FIG. 6C illustrates an example of the person 606 having a second interaction, The application 133 detects the speech, represented by the bubble 605, as a second interaction at the step 304. The example of FIG. 6C describes the second interaction as a speech interaction. However, in alternate implementations, the second interaction could be a gesture, for example a wave, thus, the person 606 is determined to be of significance by indicating an intention to communicate);
rendering transparent the occluding portion of the projected image based on the significance of the one or more objects wherein the one or more objects are revealed to the user (paragraph 76, Once the urgency is determined, the method 200 progresses under execution of the processor 105 from the determining step 240 to a selecting step 250. Execution of the selecting step 250 selects a suitable transition effect 250, paragraph 77, In execution of the modifying step 260, the augmented reality content is modified by execution of the augmented reality module 125, paragraph 106, FIG. 7B illustrates an example scene 701b where execution of the application has determined an interaction by the person 703 to have high urgency at step 307 and made a corresponding selection at step 501. The application 133 has modified the obscuring content using transition effect 1 at step 502. In the example of FIG. 7A, transition effect 1 is a transparency modification. Accordingly, the augmented reality module 125 modifies the transparency of a portion or element 704 of the blocking or obscuring augmented content 702 to allow the user to see the person). Based on the first and second interaction, the person is determined to be of significance and the urgency is determined to be of high urgency in order to render the occluding portions transparent. 
Seder et al., who also deal with augmented reality, disclose a method wherein an occluding object is located by using geometry of the user’s eye and the at least one image acquisition device (paragraph 16, the augmented reality system 10 may utilize an eye tracking system where the direction (e.g., gaze of the eyes) are tracked for determining whether the occupant is looking in the direction of the vehicle component occluding the object or whether the occupant is looking elsewhere, paragraph 22, More complex devices and systems would include a gaze tracker which tracks movements of the eyes for determining the direction that the eyes are looking. A gaze tracker provides more details such that the driver may not necessarily move his head, but may rotate his eyes without movement of the head to look away from the road of travel) to re-project the image stream into the projected image of the POV display device to what the image stream would look like if the image acquisition device were in the same place as an eye of the user (paragraph 15, the waveguide HUD 16 may include a head worn HUD such as augmented reality glasses (e.g., spectacles). When utilizing augmented reality glasses that utilize transparent projection displays, the image can by optical design be made to appear at any distance from the wearer's eye. The 3D image is transmitted from the processor 14 to the 3D augmented reality glasses such that the augmented reality image is projected in space thereby filling in an object exterior of the vehicle occluded by the vehicle component).
Bhuruth et al. and Seder et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein an occluding object is located by using geometry of the user’s eye and the at least one image acquisition device to re-project the image stream into the projected image of the POV display device to what the image stream would look like if the image acquisition device were in the same place as an eye of the user, as taught by Seder et al., to the Bhuruth et al. system, because this would allow display of a real world scene to a driver of the vehicle that would otherwise be occluded by a component of the vehicle inhibiting the drivers view and the blending of the real world image in the real world scene as seen by the driver is uniform with no obstructions (paragraph 3 of Seder et al.). However, Bhuruth et al. as modified by Sedar et al. do not explicitly teach notifying the user of the POV display device of the significance of the one or more objects relative to the occluding portion of the projected image.
Sisbot et al., who also deal with augmented reality, disclose a method for notifying the user of the POV display device of the significance of the one or more objects relative to the occluding portion of the projected image (column 15, lines 58-60, Different types of interested objects 117 may be associated with different levels of importance, column 16, lines 6-13, the occlusion application may determine whether the importance value for the type determined for the interested object 117 meets or exceeds the importance threshold. In some embodiments, the occlusion application may only cause the 3D HUD to display the second graphic 124 if the importance value for the type determined for the interested object 117 meets or exceeds the importance threshold).
Bhuruth et al., Sedar et al., and Sisbot et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of notifying the user of the POV display device of the significance of the one or more objects relative to the occluding portion of the projected image, as taught by Sisbot et al., to the Bhuruth et al. as modified by Sedar et al. system, because the occlusion application may selectively display the second graphic 124 based on the importance of the interested object 117 (column 16, lines 14-16 of Sisbot et al.), thus further warning the user the significance of occluded objects.

	With respect to claim 3, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method of claim 1, further comprising selectively displaying in the projected image the one or more objects according to the significance of the one or more objects relative to the occluding portion of the projected image (Bhuruth et al. paragraph 100, An area 603 in broken lines in the scene 601a illustrates portions of a person 606 being partially obscured by the augmented content 602a. FIG. 6A illustrates an example of the person 606 with no intent to communicate. The person 606 is in the scene 601a captured by the camera 111, Bhuruth et al. paragraph 101, The application 133 detects the sustained gaze as a first interaction by execution of the step 210, paragraph 103, The application 133 detects the speech, represented by the bubble 605, as a second interaction at the step 304, Bhuruth et al. paragraph 104, After detecting the first and second interaction, the application determines if the interaction is either of low urgency (step 307) or medium urgency (step 308), Bhuruth et al. paragraph 106, The selection of the element 704 is made because the urgency of interaction dictates that in the scenario of FIG. 7B removing the blocking augmented content as quickly as possible is important). The one or more objects are displayed in Fig. 6A due to the low significance of the person 606.
	With respect to claim 4, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method in claim 3, wherein the one or more objects and their surroundings are cropped from the image stream and overlaid on the projected image, wherein the one or more objects appear to be in a same place as they would be if the one or more objects were not occluded by the occluding portion of the projected image (Bhuruth et al. paragraph 106, In the example of FIG. 7A, transition effect 1 is a transparency modification. Accordingly, the augmented reality module 125 modifies the transparency of a portion or element 704 of the blocking or obscuring augmented content 702 to allow the user to see the person. The selection of the element 704 is made because the urgency of interaction dictates that in the scenario of FIG. 7B removing the blocking augmented content as quickly as possible is important). The transparency does not modify the position of the object.
	With respect to claim 7, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method of claim 3, further comprising moving image content of the projected image to a different area of the projected image wherein the one or more objects are visible to the user (Bhuruth et al. paragraph 107, transition effect 2 is a position modification. Accordingly, the augmented reality module 125 modifies the position of elements or portions 705 of the blocking augmented content 702 to allow the user to see the person 703).
	With respect to claim 10, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose a computer program product for accommodating object occlusion in a point-of-view (POV) display device comprising a non-transitory program storage device readable by a computer (Bhuruth et al. paragraph 48, The software 133 stored in the ROM 160 can be updated when required from a computer readable medium), tangibly embodying a program of instructions executed by the computer to cause the computer to perform a method comprising the steps of claim 1; see rationale for rejection of claim 1. Bhuruth et al. disclose selectively displaying in the projected image the one or more objects according to the significance of the one or more objects relative to the occluding portion of the projected image (paragraph 100, An area 603 in broken lines in the scene 601a illustrates portions of a person 606 being partially obscured by the augmented content 602a. FIG. 6A illustrates an example of the person 606 with no intent to communicate. The person 606 is in the scene 601a captured by the camera 111, paragraph 101, The application 133 detects the sustained gaze as a first interaction by execution of the step 210, paragraph 103, The application 133 detects the speech, represented by the bubble 605, as a second interaction at the step 304, paragraph 104, After detecting the first and second interaction, the application determines if the interaction is either of low urgency (step 307) or medium urgency (step 308), paragraph 106, The selection of the element 704 is made because the urgency of interaction dictates that in the scenario of FIG. 7B removing the blocking augmented content as quickly as possible is important). The one or more objects are displayed in Fig. 6A due to the low significance of the person 606.
	
With respect to claim 12, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the computer program product of claim 10, the method further comprising rendering transparent the occluding portion of the projected image wherein the one or more objects are revealed to the user (Bhuruth et al. paragraph 76, Once the urgency is determined, the method 200 progresses under execution of the processor 105 from the determining step 240 to a selecting step 250. Execution of the selecting step 250 selects a suitable transition effect 250, Bhuruth et al. paragraph 77, In execution of the modifying step 260, the augmented reality content is modified by execution of the augmented reality module 125, Bhuruth et al. paragraph 106, FIG. 7B illustrates an example scene 701b where execution of the application has determined an interaction by the person 703 to have high urgency at step 307 and made a corresponding selection at step 501. The application 133 has modified the obscuring content using transition effect 1 at step 502. In the example of FIG. 7A, transition effect 1 is a transparency modification. Accordingly, the augmented reality module 125 modifies the transparency of a portion or element 704 of the blocking or obscuring augmented content 702 to allow the user to see the person).
	With respect to claim 13, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the computer program product of claim 10 for implementing the method of claim 4; see rationale for rejection of claim 4.

	With respect to claim 18, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose a system for accommodating object occlusion in a point-of-view (POV) display device (Bhuruth et al. paragraph 39, FIG. 1A shows an augmented reality system 100 according to one example arrangement), comprising:
a point-of-view (POV) display device (Bhuruth et al. paragraph 39, The system 100 comprises an electronic device 101. In the example of FIG. 1A, the electronic device comprises a head mounted display);
	an image acquisition device that receives an image stream (Bhuruth et al. paragraph 39, The head mounted display 101, also referred to as a head mountable display, includes a camera 111 that captures an image of the real world scene); and a computing device associated with the POV display device and the image acquisition device (Bhuruth et al. paragraph 41, FIGS. 1B and 1C collectively form a schematic block diagram of a general purpose electronic device 101 including embedded components, upon which the methods to be described are desirably practiced) for executing the method of claim 1; see rationale for rejection of claim 1.
	With respect to claim 19, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the system of claim 18 for executing the method of claim 2; see rationale for rejection of claim 2.
.

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuruth et al. (U.S. PGPUB 20170178356) in view of Seder et al. (U.S. PGPUB 20170161950), Sisbot et al. (U.S. Patent No. 10,248,196), and further in view of Keesling et al. (U.S. PGPUB 20180063516).
	With respect to claim 5, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method of claim 3. However, Bhuruth et al. as modified by Seder et al. and Sisbot et al. do not expressly disclose determining whether to display the one or more objects in the projected image based on a calculated trajectory of the one or more objects.
	Keesling et al., who also deal with augmented reality, disclose a method for determining whether to display the one or more objects in the projected image based on a calculated trajectory of the one or more objects (paragraph 66, when the system 500 detects that a tracked object, e.g., 602, has been occluded by another, nearer object, e.g., 606, the system can alter the overlay 608, 610, to lessen the potential distractions described above, using one of three approaches, paragraph 67, As seen in FIG. 9, some embodiments of the system 500 can render 660 the overlay 608,610 in a semi-transparent or otherwise de-emphasized manner. As seen in FIG. 10, some embodiments of the system can remove, i.e., "knock out" 680 a portion of the overlay 608,610 that is occluded by a nearer object, e.g., 606).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of determining whether to display the one or more objects in the projected image based on a calculated trajectory of the one or more objects, as taught by Keesling et al., to the Bhuruth et al. as modified by Seder et al. and Sisbot et al. system, because the system can alter the overlay 608, 610, to lessen the potential distractions described above (paragraph 66 of Keesling et al.).
With respect to claim 14, Bhuruth et al. as modified by Seder et al., Sisbot et al., and Keesling et al. disclose the computer program product of claim 10 for implementing the method of claim 5; see rationale for rejection of claim 5.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuruth et al. (U.S. PGPUB 20170178356) in view of Seder et al. (U.S. PGPUB 20170161950), Sisbot et al. (U.S. Patent No. 10,248,196), and further in view of Lindner (U.S. PGPUB 20110313653).
	With respect to claim 6, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method of claim 3. However, Bhuruth et al. as modified by Seder et al. and Sisbot et al. do not expressly disclose selecting, by the user in a setup process, an object to display when occluded by the projected image.
	Lindner, who also deal with augmented reality, disclose a method for selecting, by the user in a setup process, an object to display when occluded by the projected image (paragraph 71, a user may select an object in an input image which will be highlighted whenever it appears in the field of view, the user may specify a destination by selecting a landmark in the input image. Accordingly, the landmark may then be highlighted whenever it appears in the field of view, an indication of the landmark is included in the output image even when it is obstructed). The landmark object is selected to be displayed (in form of highlighting) when it is obstructed.
	Bhuruth et al., Seder et al., Sisbot et al., and Lindner are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of selecting, by the user in a setup process, an object to display when occluded by the projected image, as taught by Lindner, to the Bhuruth et al. as modified by Seder et al. system, because a tourist wandering around in a neighbourhood can keep themselves oriented with respect to a particular building or a tree in a park by specifying that it always be outlined when it appears in the field of view (paragraph 71 of Lindner), thus, facilitating tracking an object.
With respect to claim 15, Bhuruth et al. as modified by Seder et al., Sisbot et al., and Lindner disclose the computer program product of claim 10 for implementing the method of claim 6; see rationale for rejection of claim 6.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuruth et al. (U.S. PGPUB 20170178356) in view of Seder et al. (U.S. PGPUB 20170161950), Sisbot et al. (U.S. Patent No. 10,248,196), and further in view of Roth et al. (U.S. PGPUB 20150331238).
With respect to claim 8, Bhuruth et al. as modified by Seder et al. disclose the method of claim 1. However Bhuruth et al. as modified by Seder et al. do not expressly disclose physically moving the projected image out of the user’s point of view wherein the one or more objects are visible to the user.
	Roth et al., who also deal with augmented reality disclose a method for physically moving the projected image out of the user’s point of view wherein the one or more objects are visible to the user (paragraph 72, object 213' may be reduced by moving object 213' within image 201 out of the driver's central view to the edge of image 201).
	Bhuruth et al., Seder et al., Sisbot et al., and Roth et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of physically moving the projected image out of the user’s point of view wherein the one or more objects are visible to the user, as taught by Roth et al., to the Bhuruth et al. as modified by Seder et al. system, because this a plurality of information can be displayed simultaneously to the driver in high resolution by the head-up display, without the driver having to look away from the traffic ahead to perceive the information. The driver's workload could be significantly reduced by a specific configuration of an adaptive workload management system by the intelligent reduction of the objects (paragraph 11 of Roth et al.).
	With respect to claim 17, Bhuruth et al. as modified by Seder et al., Sisbot et al., and Roth et al. disclose the computer program product of claim 10 for implementing the method of claim 8; see rationale for rejection of claim 8.

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhuruth et al. (U.S. PGPUB 20170178356) in view of Seder et al. (U.S. PGPUB 20170161950), Sisbot et al. (U.S. Patent No. 10,248,196), Lyren et al. (U.S. PGPUB 20160109940), Wong et al. (U.S. PGPUB 20130335301), and further in view of Kinnebrew et al. (U.S. PGPUB 20130342570).
With respect to claim 9, Bhuruth et al. as modified by Seder et al. and Sisbot et al. disclose the method of claim 1. However, Bhuruth et al. as modified by Seder et al. and Sisbot et al. do not expressly disclose registering a target of interest when setting up a POV display for a first time;
monitoring, by the POV display, the target’s movements; and
when the target moves into an occluded region of the POV display, performing one of disabling the display or painting the target on a location that would be visible from the user’s point of view.
Lyren et al., who also deal with augmented reality, disclose the method for registering a target of interest when setting up a POV display (paragraph 28, Block 100 states collect information with a first electronic device of a first user and determine a target, paragraph 29, a first user wears and/or uses the first electronic device that captures and/or displays an image and/or video of the target, determines a distance to the target, determines a location of the target, captures a view of the target, senses a heat signature of the target, determines an identity of the target, or communicates with an electronic device at, with, or near the target);
monitoring, by the POV display, the target’s movements (paragraph 40, Movements of the woman are recorded and provided to the map in real-time such that the 3D image of the woman moves in synchronization with actual movements of the woman in the coffee shop); and painting the target on a location that would be visible Block 130 states display, with the second electronic device, an image of the target over the one or more objects at the placement location where the target would be visible to the second user and/or the second electronic device if the target were not obstructed and/or blocked by the one or more objects).
Bhuruth et al., Seder et al., Sisbot et al., and Lyren et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to register a target of interest, monitor the target’s movements, and paint the target on a location that would be visible from the user’s point of view, because this would provide or present an image of the target on, over, with, and/or near the one or more objects such that the second user can see or detect the existence of the target (paragraph 38 of Lyren et al.).
Wong et al., who also deal with augmented reality, disclose when the target moves (paragraph 104, an object's relative movement may be used as a basis for adjusting the determined distance of the object that will be used to initiate a collision-avoidance action) into an occluded region of the POV display, disabling the display (paragraph 122, FIG. 7B illustrates the results of an exemplary collision-avoidance action in which virtual object 706 has been removed from the view region 702 of the user-interface 700, paragraph 123, FIG. 7C illustrates an exemplary collision-avoidance action, in which both virtual object 706 and virtual object 708 are removed from the view region 702 of the user-interface 700).

Before the effective filing date of the claimed invention, it would have been obvious to apply the method such that when the target moves into an occluded region of the POV display, performing one of disabling the display or painting the target on a location that would be visible from the user’s point of view, as suggested by Wong et al., to the Bhuruth et al. as modified by Seder et al. and Lyren et al. system for tracking targets, because the overlay of virtual objects in the HMD may obstruct the wearer's view of real-world objects, inhibiting the instinctive response to avoid potential hazards (paragraph 31 of Wong et al.), thus disabling the display would help avoid potential hazards.
Kinnebrew et al., who also deal with augmented reality, disclose a method for registering a target of interest when setting up a POV display for a first time (paragraph 113, when a user first puts a see through head mounted display device on, an initialization sequence will register the movements of the user to the device, additionally, user's position in a global coordinate system, such as a global positioning system (GPS) may be determined. Alternatively, once initialized, the system is prepared to understand the object registration, paragraph 111, All objects may be registered to another object, their environment, or a person. In the example shown in FIG. 8B, at 815, the object is registered to a person).
Bhuruth et al., Sedar et al., Sisbot et al., Lyren et al., Wong et al., and Kinnebrew et al. are in the same field of endeavor, namely computer graphics.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-10, and 18 have been considered but are moot in view of the new ground(s) of rejection. Applicant argues that Bhuruth and Seder do not teach or suggest notifying the user of the POV display device of the significance of the one or more objects relative to the occluding portion of the projected image (bottom of page 7). Although Bhuruth implicitly provides a notification of the significance of the person based on viewing the first and second interactions of a person in Fig. 6; Sisbot is shown to provide a notification in Fig. 1E.
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. Applicant argues that Seder does not include using geometry of the user’s eye and the at least one image acquisition device to locate the occluding object (bottom of page 9 to top of page 10). However, the claim does not define how geometry of the user’s eye is used and does not preclude the eye tracking method of Seder, which distinguishes the user’s eyes from head movement (paragraph 22).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. PGPUB 20190180483 to DeLuca et al. for a method of rendering different overlays at transparency levels based on importance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/18/21